DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710633242.8, filed on July 28, 2017.

Response to Amendment
The Applicant’s Amendment filed on 02/09/2022 in which claims 1-3, 5-6, 9, and 11-12 have been amended, claim 14 has been added and entered of record.
Claims 2 and 5 have been amended herein to overcome the rejections under 35 U.S.C 112(b). Based on the amended claims, the rejections under 35 U.S.C 112(b) for claims 2 and 5 are withdrawn.
Claims 1-14 are presented for examination.

Response to Argument
Applicant's arguments filed on 02/16/2016 with respect to claims 1-8 have been considered but are not persuasive. Please see response below.
Regarding the claim 1, Applicant's arguments that Huang fail to disclose presetting a respective upper limit value for each converter, Huang also fails to disclose 
In response, the arguments have been fully considered but are not persuasive. Examiner respectfully disagree because in paragraph [0059], Huang discloses each converter of Fig. 10 (in each string of PV system of Fig. 13A) sampling between the high voltage level and low voltage level (ground) clearly indicate each converter has a respective limit value ([0059] “when the high level voltage (e.g., a fixed voltage) is coupled to the control loop, the positive sampling is performed to generate a first sampling signal. When the low level voltage (e.g., a ground voltage) is coupled to the control loop, the negative sampling is performed to generate a second sampling signal”) in the plurality of converters of each string based on their position in the string (Fig. 13A shows plurality of converters connected in series and each converter has different position with respect to low level voltage (ground)).  Therefore, each converter has a respective value and should be gradian outputs with respect to their position to low level voltage (ground).  If each of the converter has the same voltage to ground, affectively only the bottom converter output power and the rest of the series connected converters must be bypassed if their output must have the same voltage output of the bottom converter.  Therefore, each converter has a respective output value to ground in the gradient method.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 9-10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUANG et al., US Patent Publication 2012/0161526; hereinafter “HUANG”.
Regarding claim 1, HUANG discloses a photovoltaic power generation control method for a photovoltaic power generation system (Fig. 13A) which comprises at least one photovoltaic string (Fig. 13A, 1301, 1302), each photovoltaic string comprising a plurality of photovoltaic modules (Fig. 13A, 1310s), each photovoltaic module of the plurality of photovoltaic modules comprising a photovoltaic unit (Fig. 13A, 1320) and a converter (Fig. 13A, 1330), the photovoltaic unit and the converter in said each photovoltaic module being connected (Fig. 13A, 1320 and 1330 are connected), and converters in a same photovoltaic string being connected in series (Fig. 13A, 1330-1339) [0069] [0072], the method comprises: 
presetting, by the photovoltaic power generation system ([0065] DC-DC converter of Fig. 10A can be used in the system) ([0059]“such that the distributed DC power source conversion module 1000 is operated with a maximum output power” the 
limiting, by the photovoltaic power generation system, a respective output voltage to ground of the each converter based on the preset respective upper limit value corresponding to the each converter ([0059] “such that the distributed DC power source conversion module 1000 is operated with a maximum output power” indication of limiting to maximum voltage at maximum current).
Regarding claim 2, HUANG discloses the photovoltaic power generation control method according to claim 1 above, HUANG further discloses the upper limit value corresponding to a target converter ([0059] “such that the distributed DC power source conversion module 1000 is operated with a maximum output power” the system is preset to operate at maximum output power) in the particular photovoltaic string is set by a target converter.
Regarding claim 5, HUANG discloses the photovoltaic power generation control method according to claim 1 above, HUANG further discloses the upper limit value 
Regarding claim 6, HUANG discloses the photovoltaic power generation control method according to claim 1 above, HUANG further discloses the limiting, by the photovoltaic power generation system, an output voltage to ground of the each converter based on the respective upper limit value [0059] corresponding to the each converter comprises: 
if the output voltage to ground of a target converter in the particular photovoltaic string is greater than the upper limit value corresponding to the target converter, limiting, by the photovoltaic power generation system, the output voltage to ground of the target converter to the respective upper limit value corresponding to the target converter [0059].
Regarding claim 13, HUANG discloses the photovoltaic power generation control method according to claim 1 above, HUANG also discloses the photovoltaic power generation control method further comprising: collecting, by a voltage to ground sampling circuit (Fig. 10A, 1008) of a target converter (Fig. 13A, one of 1330-1339) of the photovoltaic power generation system (Fig. 13A), a voltage difference between the output end of the target converter and the ground point of the photovoltaic power generation system ([0059] sampling between high level voltage and low level voltage “(e.g., a ground voltage)” indicates comparison between output and ground), and wherein the limiting comprises, when the output voltage to ground of the target converter from the collecting is greater than the output voltage to ground upper limit value corresponding to the target converter [0059], the target converter limiting the 
Regarding claim 13, HUANG discloses the photovoltaic power generation control method according to claim 1 above, HUANG also discloses the upper limit value corresponding to a target converter in the particular photovoltaic string is calculated by using the maximum method ([0066] maximum power point is limiting the maximum voltage at the maximum power point).
Regarding claim 9, HUANG discloses a photovoltaic power generation system (Fig. 13A) comprising at least one photovoltaic string (Fig. 13A, 1301, 1302), wherein each photovoltaic string comprises a plurality of photovoltaic modules (Fig. 13A, 1310s), each photovoltaic module of the plurality of photovoltaic modules comprises a photovoltaic unit (Fig. 13A, 1320) and a converter (Fig. 13A, 1330), the photovoltaic unit and the converter in said each photovoltaic module are connected (Fig. 13A, 1320 and 1330 are connected), converters in a same photovoltaic string are connected in series (Fig. 13A, 1330-1339), and the photovoltaic power generation system is configured to perform operations comprising: -3-GAO et al.Atty Docket No.: IPW-6990-25 Appl. No. 16/748,071 
presetting a plurality of respective upper limit values ([0059] “when the high level voltage (e.g., a fixed voltage) is coupled to the control loop…When the low level voltage (e.g., a ground voltage) is coupled to the control loop” and Fig. 13A shows DC/DC modules 1330-1339 are connected in series indicate each converter measuring between its output and ground point indicate the limit of each respective converter is different based on their position in the string, the higher the position (according to Fig. 13A) the higher the voltage limit value, since each converter has a respective limit 
limiting a respective output voltage to ground of the each converter based on the preset respective upper limit value corresponding to the each converter ([0059] “such that the distributed DC power source conversion module 1000 is operated with a maximum output power” indication of limiting to maximum voltage at maximum current).
Regarding claim 10, HUANG discloses the photovoltaic power generation system according to claim 9 above, HUANG discloses each photovoltaic unit comprises at least one photovoltaic component (Fig. 13A, 1320-1329).
Regarding claim 12, HUANG discloses a converter (Fig. 13A, 1330) comprising a voltage to ground sampling circuit ([0065] DC-DC converter of Fig. 10A can be used in the system), wherein the voltage to ground sampling circuit ([0059] sampling between high level voltage and low level voltage “(e.g., a ground voltage)” indicates comparison between output and ground) is located at an output end of the converter (Fig. 10A, sampling at the output of the converter 1002), and is configured to collect a voltage to ground of one of a positive output end of the converter ([0059] sampling between high level voltage and low level voltage “(e.g., a ground voltage)”) or a negative output end of the converter, and wherein the converter is configured to connect the other of the positive end of the converter or the negative end of the converter to an output end of another converter (Fig. 13A, 1331 is connected to negative of 1330 and connected to positive of 1332) comprising another voltage to ground sampling circuit (Fig. 10A, each converter having a voltage to ground sampling circuit), the converter and the another converter being connected to respective power sources (Fig. 13A, each 1330-1339 is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG
Regarding claim 7, HUANG discloses photovoltaic power generation control method according to claim 1, HUANG discloses the converter is a direct current/direct current converter (Fig. 10A, 1002 is a DC to DC converter).  In the embodiment of Fig. 10A, HUANG does not explicitly disclose a topology of the converter comprises: 
a buck topology, a boost topology, a buck-boost topology, or a boost-buck topology [0060].  However, in an embodiment of Fig. 9A, HUANG discloses a converter is a direct current/direct current buck-boost converter.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of embodiment of Fig. 9A in order to have a buck-boost topology converter.  Doing so would allow the system adjusting a bus voltage to a voltage range that suitable for the input into the second converter when illumination of the sun varies greatly.
Regarding claim 8, HUANG discloses photovoltaic power generation control method according to claim 1 above.  In the embodiment of Fig. 10A, HUANG does not explicitly disclose the converter is a non-isolated converter.  In the embodiment of Fig. 10C, HUANG discloses a non-isolated converter (Fig. 10C, 1025 is a non-isolated converter).  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of embodiment of Fig. 10C and have .

Claim(s) 3-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of Sella et al., US Patent Publication 2011/0121652; hereinafter “Sella”.
Regarding claim 3, HUANG discloses the photovoltaic power generation control method according to claim 1 above, HUANG discloses the distributed maximum power point for each local converter and a global maximum power point prior to an inverter.  HUANG does not explicitly disclose the photovoltaic power generation system further comprises a control device such as a central controller for controlling the distributed maximum power point for each local converter.  Sella discloses a photovoltaic power generation control system having a distributed maximum power point for each local converter and a global maximum power point prior to an inverter (Fig. 1a), and the distributed maximum power point for each local converter is being controlled by the inverter [0039].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of Sella and having the inverter controller communicates to the distributed maximum power point of each local converter in order to have the photovoltaic power generation system further comprises a control device, and the upper limit value corresponding to a target converter in the particular photovoltaic string is centrally set by the control device.  Doing so would allow the inverter communicate to the distributed maximum power point of each local converter any requirement that is essential for providing necessity power to the load.
Regarding claim 4, HUANG discloses the photovoltaic power generation control method according to claim 1 above, HUANG discloses the distributed maximum power point for each local converter and a global maximum power point prior to an inverter.  HUANG does not explicitly disclose the controller in the inverter section controlling the distributed maximum power point for each local converter.  Sella discloses a photovoltaic power generation control system having a distributed maximum power point for each local converter and a global maximum power point prior to an inverter (Fig. 1a), and the distributed maximum power point for each local converter is being controlled by the inverter [0039].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of Sella and having the inverter controller communicates to the distributed maximum power point of each local converter in order to have the control device comprises an inverter.  Doing so would allow the inverter communicate to the distributed maximum power point of each local converter any requirement that is essential for providing necessity power to the load.
Regarding claim 11, HUANG discloses the photovoltaic power generation system according to claim 9 above, HUANG discloses the distributed maximum power point for each local converter and a global maximum power point prior to an inverter.  HUANG does not explicitly disclose the photovoltaic power generation system further comprises a control device such as a central controller for controlling the distributed maximum power point for each local converter.  Sella discloses a photovoltaic power generation control system having a distributed maximum power point for each local converter and a global maximum power point prior to an inverter (Fig. 1a), and the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836